4) Lb

Cpe ntxsh Oho 1of 4
| Neds-aofa3-

telat 8 de! | aurea
For THE F.

 

|\|Sason Dasie! Candy(pettiener) Se

Vo | No. 451A-CR-S 03-1

 

 

 

United Shles of A Merita Respond eotyeu a carta Atfidorit, Jk Request
1 AEA S Fon due to hoting ‘Covi ~)

 

 

——

 

FEB 03 297

 

 

~Gend (p efitioner). hired. 4 Maherclnbbasde fo UG heS_ Approx. Ma\ ‘2¢
‘Hoe gies Fly Made 6 legal La Jel [| to. cthiallsles 1a-3- 30! No

 

 

Gals hod been Worked o§ Need Vy. d iscovered. evidence Peooven
Actua | Tanoceace. VAS. declared“ ae to. yet (Pei hs 5 /ncluded,.

 

| Weiting for Souiks GANDY

Fler Neacing Hug hes tell 6 Gand. Urs. After FZ iroads p petit.
“ym FY] jeer yf ~/2-2| Gan Yo
degree lyitl Covid~ lf, Candy Keg vests to poeced PROSE,

 

P| eese Send Proper A2SS Vrms For fro Se Fi ling y

 

 

 

ow co Subpoena &» phore Col | from BOP. phooe o.3- [a-20. ot

 

[o opens T Need His a 6 2358, The alibi witness prooves innocence

 

1) Th ee Search. Wattnot- ot Vy. Home. was te.5CC whet b/es i
J the. ‘Secret dooce 0. the duplex. TH Was. yyy -TaX. Bok. ®T Need ; fe

beck beceuse. ito Contoin S Litg a fI0C CU idence < dy | beck op Alibl UWANESS

 

 

 

 

Please Slo “foctas So. Tee Motion to get Tok Bok ‘Lk.

 

/ ‘How. coal nixely Esk. MY. triel Julge to Recuse herself due fo

 

Inet colin 1420. LIV SUPMeESSi00 Dobins oC 50 loag | Saying LZ hire |
i fire Lawyers oftershe let Dan § Nicole Qi. Ther 5 Floed gert

while Tuas in Scitide wetey ? Con L get Motian pepers.2

 

 

 

Please send Goa  Dockel-# ¢ 6: a b g ] (Flocd g uit) #Y g Deo Cogdellj § Nitole

 

Jeorde gett

 

HY) Tudge 20S, ZT hte Lre lowes. She fet bor F,

Hew! Con Goody See Seeled events “f Pocket 46, 72,74 75, 61:

 

 

Zt, Ey Gay B34, 85, £8, I), IT, 97,103, 13%, (SS. /53,

 

 

 

 

[S418 Sb lL. 193,194, 1b 1YZ AIS ASL ENA S oe
Case 4:12-cr-00503 Document 239 Filed on 02/03/21 in TXSD Page 2 of 4
sape au pon jirh og “apeg We> T wassis 24a) Je] © Hilly Of. Peta)

Adirah pyupsy Hapa 21yf 42Ma Mép) Je prog 4 (apUasgz PPD
zapuyaH voysryD pa ljry wmpshe oadeat fryujo reyon 4p Jey Te
f6I-81-9 wh ti pp} 8)-08-L, Way Apreg vase aw Sf Sy L

__fofidss} gas veQ

Z2GA -
ane i ee ae ei el
4 , a
i) fo et re
,
Py

(pou) 1-8) -1
$28

 
Case 4:12-cr-00503 Document 239 Filed on 02/03/21 in TXSD Page 3 of 4

Printed on 11/19/2020 09:57 AM
Page 1 of 1

Gandy, Jason Scan on 7/20/2018 by Oubre, Carri R, ResidentMiD

 

 
| x Case saly 300 Document 239
NAME: SY &S'9M O

6277

 

 

QUARTERS: Creek iB OB
aes Came DD, Macraono

P.O. BOX #8870077 | | |
‘ MARIANNA, FL 32447-7006 ?O1b 1970 Oooo boso bes4

  

a [Rl7 TUS. Coulthovsé eoored

q pik 9

os os S/S Rusk Avenue Neo |
(Sols

* Noostn TK 7002 Mes

ee Hees Ow Aue NG: ani agli el
